Title: From George Washington to Lieutenant Colonel Rufus Putnam, 31 March 1776
From: Washington, George
To: Putnam, Rufus



Sir:
Head Quarters Cambridge 31. March 1776

You are hereby Order’d to march to New York, by the way of Providence—When you arrive at Providence you are to deliver Governor Cooke the Letter directed for him and afford him your best advice and assistance in the Construction of the Works there. At New York you are to apply to the Commanding Officer of the Continental Forces & follow such Orders & directions as you may from time to time receive from him. I am Sir Your most humble Servant

Go: Washington

